Citation Nr: 9927873	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-20 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1967 to 
March 1976.

This matter arises from an October 1996 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied service connection for 
a psychiatric disorder, to include PTSD.  The case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.

The Board notes that the veteran's substantive appeal 
included a claim for service connection for arthritis.  
However, during his April 1998 RO hearing, he withdrew the 
claim for arthritis and stated that he no longer wanted to 
pursue that issue.  Accordingly, that matter is no longer 
before the Board and will not be considered in the following 
decision.  38 C.F.R. § 20.204 (1998).  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during service, and there is no credible supporting evidence 
that he experienced the claimed in-service stressors upon 
which the diagnosis of PTSD was based.  

2.  The veteran has not submitted any competent medical 
evidence of a nexus between any other psychiatric disorder 
and service. 


CONCLUSION OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (f) (1998). 

2.  The claim of service connection for a psychiatric 
disorder other than PTSD is not well grounded.  38 U.S.C.A. 
5108 (West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  With regard to PTSD, there 
must be medical evidence establishing a diagnosis of the 
condition; credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  Gaines v. West, 11 Vet. App. 
353, 357-58 (1998); Cohen v. Brown, 10 Vet. App. 128, 138-39 
(1997); 38 C.F.R. § 3.304(f) (1998).   

In the instant case, the veteran has established the presence 
of a well-grounded claim, as he has a current diagnosis of 
PTSD that has been related to service.  However, he must 
further provide credible evidence to support his contentions 
that the claimed in-service stressors actually occurred.  38 
C.F.R. § 3.304(f).  The evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
or not the veteran engaged in combat with the enemy.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f); West v. Brown, 7 Vet. App. 70, 75 (1994).  If there 
is no combat experience, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Mere service in a combat zone is not 
sufficient.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).
In the first instance, the Board must consider whether the 
veteran engaged in combat, which would allow for relaxed 
evidentiary requirements in establishing that a service-
induced stressor occurred.  38 U.S.C.A. § 1154(b).  After 
reviewing the evidence of record, the Board concludes that 
the veteran did not engage in combat with the enemy.  The 
veteran's military occupational specialty (MOS) as identified 
in his service personnel records and Forms DD214, was that of 
a radio repairman, motor transport person, and electrician.  
Although the veteran testified during his April 1998 RO 
hearing, that he experienced combat, there is no objective 
evidence that he engaged in combat.  He testified that he was 
exposed to combat sometime in January or February 1968 when 
he was sent to North Korea to set up a station for 
communications after USS PUEBLO was seized.  He reported that 
a transmitter in the back of a truck was blown up by the 
North Koreans and he was present at the time.  He further 
testified that he did not experience direct fire at that 
time, but was constantly exposed to mortar and rocket attacks 
during his tour of duty in Vietnam.  He also confirmed that 
his MOS was accurate and that he worked as a fix station 
transmitter repairman.  He testified that he was attached to 
a helicopter battalion and received his combat wings for more 
than 50 hours of flying, although it did not show up on his 
service records.  He stated that his military papers and 
medals were destroyed in a fire at his home, and that the 
duplicated list that was sent to him was incomplete.  
However, there is no indication in the service personnel 
records that the veteran served in any capacity that resulted 
in combat, and his assertions of constant exposure to mortar 
and rocket attacks are not confirmed by unit history reports 
supplied by the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  While the Operational Reports-
Lessons Learned submitted by the veteran's battalion for 
February-October 1969 initially showed increased enemy 
activity ending April 30, 1969, enemy activity subsequently 
decreased during the quarterly periods involved during his 
tour of duty.  In any event, USASCRUR did not place the 
veteran in the vicinity of any incidents of combat, and the 
service personnel records do not show that he received any 
medals or decorations evincing combat duty.

Accordingly, as 38 C.F.R. § 1154(b) is not for application, 
the veteran must provide independent evidence to corroborate 
his statements of stressors.  
The veteran submitted a statement of stressful incidents in 
April 1995.  He reported that he was assigned to the 16th 
Signal Combat Assault Helicopter Battalion, First Aviation 
Brigade, while stationed in Vietnam.  He reported that his 
mission was to install "radar homing devices" in the 
gunships, therefore, he traveled frequently.  He stated that 
three days prior to his return to the U.S., in July or August 
1969, he was "pinned down" by enemy fire for three days at 
LZ Baldy.  He reported that he was with two other soldiers 
and they all hid behind crates until they were picked up.  He 
reported that he was assaulted by another American soldier 
when he was in Korea and severely beaten.  He stated that he 
was left for dead in a rice paddy and was blind for several 
days afterwards.  He also stated that when he was sent to 
Korea in 1968, he had been married for only nine days, which 
created a great deal of difficulty for him.

During his April 1998 hearing, the veteran testified that in 
addition to the stressful experiences in Korea, and his being 
"pinned down" for three days at LZ Baldy, a boy in his unit 
who was also from Kentucky was killed.  The veteran testified 
that the boy's name was Barrett and he was with him when he 
was killed on the way to LZ Baldy, sometime in July or August 
1969.  

The RO attempted to verify the veteran's report of stressors 
with the USASCRUR.  The veteran's unit records do not reflect 
the enemy activity described by the veteran, nor do they show 
that the soldier he described was killed in action during the 
time specified.  A man by the name of Barrett, who was from 
Indiana and assigned to the 23rd Infantry Division, was 
killed on August 18, 1969, seven days after the veteran's 
August 11, 1969 departure from Vietnam.  

With respect to the veteran's description of events in Korea, 
there is no evidence of record to corroborate that a 
transmitter was blown up in his presence, or that he was 
assaulted by another soldier.  The service medical records 
show no clinical findings or complaints regarding an assault.  
The December 1976 separation examination report is negative 
for any diagnosis or defect.  However, the report of medical 
history indicates a head injury in Korea in either 1971 or 
1972.  There is no explanation or diagnosis regarding the 
notation.  
The veteran's service medical records are negative for 
complaints or clinical findings with regard to any 
psychiatric disorder.  In April 1969, subsequent to his tours 
of duty in Korea and Vietnam,  the veteran was referred to a 
psychiatrist because he requested a "one to two month drop 
because of marital problems."  The psychiatrist recommended 
that the veteran be given consideration for a one month 
"drop" to go home and resolve his marital conflict.  The 
psychiatrist specifically stated that the veteran had no 
psychiatric disease.  

In reviewing the medical evidence of record, the Board 
concludes that the veteran's diagnosis of PTSD is not 
supported by evidence of the occurrence of verified stressors 
during military service.  His VA examination report of April 
1996 noted his history of substance abuse treatment, 
including treatment during service.  He recounted his history 
of traumatic events during service, yet the examiner did not 
find evidence of PTSD.  The veteran's Axis I diagnoses were 
reported as: mixed anxiety and dysthymia, moderate; drug 
dependence with a denial of alcohol since February 1996.  The 
veteran's initial diagnosis of PTSD was in an October 1996 
evaluation by a VA psychiatrist which noted that there was a 
history of "depression/anxiety and PTSD-related phenomena."  
There was no elaboration or specific identification of the 
basis for the PTSD diagnosis.  The subsequent VA outpatient 
progress notes of February 1997 reflect the veteran's report 
of his experience setting up a radio transmitter in Korea and 
his being "pinned down" by enemy fire for three days in 
Vietnam.  He stated that during his tour in Vietnam he "saw 
dead bodies everywhere," and was under "severe rocket and 
mortar attacks all the time because he was in 
communications."  However, he was only in occasional 
firefights and fired his weapon only a few times.  The 
clinician noted that the veteran's history, presentation and 
psychological testing were consistent with diagnoses of PTSD, 
major depression, and alcohol dependence, in full remission.  
VA outpatient records through February 1998 reflect 
monitoring for medication, but no ongoing outpatient therapy.  

In reaching the conclusion that the veteran has failed to 
establish the presence of a verified stressor, the Board 
notes that the veteran's medical diagnosis of PTSD is based 
solely upon his own report of history.  The United States 
Court of Appeals for Veterans Claims (Court), in interpreting 
38 C.F.R. § 3.304(f) has stated that "the appellant's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a noncombat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1998).  Moreover, the Court has further 
stated that "something more than medical nexus evidence is 
required to fulfill the requirement for 'credible supporting 
evidence'. . . [C]redible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence."  Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  

As it is clear from the record that the veteran's diagnosis 
of PTSD rests upon his assertions of stressors during his 
military service, none of which have been independently 
verified, his claim must fail.  He has not established 
through credible supporting evidence that his claimed in-
service stressors actually occurred and the medical opinion 
based on postservice examination is not sufficient to 
establish the occurrence of such stressors.  See Cohen, 10 
Vet. App. at 142-43.

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, entitlement to service connection for 
PTSD is denied.

As there is no evidence of record that is in relative 
equipoise, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  

As to the claim for service connection for a psychiatric 
disorder other than PTSD, the preliminary requirement for a 
claim of service connection is that the applicant submit 
evidence which is sufficient to justify a belief by a fair 
and impartial individual that he has presented a well-
grounded claim.  38 U.S.C.A. 5107(a).  The Court has defined 
a well-grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  38 
U.S.C.A. 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
If a claim is not well grounded, the VA has no duty to assist 
the veteran in developing pertinent facts, and the claim must 
be denied.  Id.
In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

The veteran's service medical records show no psychiatric 
disorder.  The post-service medical evidence shows that the 
veteran has been diagnosed as having major depression, mixed 
anxiety and dysthymia, alcohol dependence, and drug 
dependence, but this was many years after service and there 
is no medical evidence which relates any of these disorders 
to service.  The veteran's assertion that he has a 
psychiatric disorder due to service is insufficient in 
establishing a causal link between service and any current 
psychiatric problems.  As a lay person, the veteran lacks the 
capability to offer opinions regarding medical diagnosis or 
causation.  The Court has held that if the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required. Grottveit v. Brown, 5 
Vet. App. 91 (1993).  In the absence of medical evidence of a 
nexus between service and a current psychiatric disorder 
other than PTSD, the Board must find that he has not 
submitted a well grounded claim of service connection. 


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD is denied.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals


 

